— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of possessing an altered item and interference with an employee. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his *982inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Jordan v Fischer, 98 AD3d 788, 788 [2012]; Matter of Sykes v Fischer, 98 AD3d 769, 770 [2012]).
Peters, P.J., Rose, Spain and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.